NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Marauska et al. (EP 3,095,809) for the reasons discussed in the previous rejection(s), the previous rejection(s) of which are incorporated into this action by reference. The rejection is overcome by Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in Marauska et al. (EP 3,095,809) and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. The rejection is therefore withdrawn. Other relevant close prior art includes Marauska et al. (CA 2950980), Vogel (EP 1829908), Thiemann et al. (US 2015/0284611), and Pusel et al. (US 2015/0079296) which are as discussed in the Office Action mailed on 5/4/2021, the discussions of which is incorporated herein by reference. Marauska et al. (CA 2950980), Vogel (EP 1829908), and Thiemann et al. (US 2015/0284611) fail to teach 7 to 20wt% of a liquid flame protection agent or a liquid compound as required by the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766